ssvio isau
  aaxaosaad
                          CD
                          CD
                          CN
                          ^

                       s2^
=3 ^
        3
               o
                       £*>
               CO
                       H^ ^
               s<*     iP v)
               CN
               00
                   1

Ms P UJ £      a:
               <:
               LU      ;os lu1 0
               a:      #T*     ^
                               SN
                                    n: £